Citation Nr: 1129153	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  07-01 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from February 1955 to November 1964, with additional service in the U.S. Army Reserve from June 1979 to March 1996. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the above claim.  When this claim was originally before the Board in June 2009 and April 2010, it was remanded for further development. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's bilateral hearing loss was incurred in, or caused by, his active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board grants entitlement to service connection for bilateral hearing loss.  This award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.  

The Veteran essentially contends that his currently diagnosed bilateral hearing loss first began during service in the U.S. Air Force and was further aggravated by his Reserve duty in the U.S. Army.  Specifically, he has reported that he was exposed to aircraft noise on the flight line while serving in the U.S. Air Force from February 1955 to November 1964, with additional exposure to heavy artillery and cannon noise while serving as an instructor in the U.S. Army Reserve from June 1979 to March 1996.  In this regard, in his February 2006 notice of disagreement, the Veteran reported that during his more than nine years of active duty in the U.S. Air Force, his duties required him to spend approximately 50 percent of his time onboard a plane or on the flight line, where he was exposed to engine noise.  Further, in his January 2007 substantive appeal, the Veteran asserted that the cumulative effects of his acoustic trauma during his active duty in the U.S. Air Force and his time as an instructor in the U.S. Army resulted in his current hearing loss.  Similarly, in an August 2009 statement, the Veteran reported that six of his almost ten years of service in the U.S. Air Force were spent working on the flight line, where he suffered acoustic trauma.  In this regard, the Board notes that the Veteran's DD-214 shows that his military occupational specialty (MOS) during his service in the U.S. Air Force was as an aircraft electronics repairman.  

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A Veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

Under VA regulations, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet.App. 155 (1993).

Certain chronic disabilities, including sensorineural hearing loss, may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  However, as discussed below, because there is no competent evidence showing that the Veteran's hearing loss was manifest to a degree of 10 percent or more during the first year following separation from service, service connection on a presumptive basis is not warranted in this case.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's service treatment records from his service in the U.S. Air Force from February 1955 to November 1964 reveal that the Veteran had 15/15 hearing bilaterally on whispered voice hearing tests conducted at the time of his induction examinations in February 1955 and March 1955, as well as at his periodic examinations in May 1957 and November 1958.  Significantly, however, these records also show that, at the time of his November 1958 periodic examination, in addition to whispered voice testing, audiometric testing was conducted, which revealed that he did have some left ear hearing loss.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  In this regard, the Board highlights that, because the Veteran's separation audiological examination was administered prior to October 31, 1967, when the service departments adopted International Standard Organization (ISO) units, the audiological findings must be converted from American Standards Association (ASA) units to the ISO standard.  Following conversion, the results of the Veteran's November 1958 periodic audiological examination are as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
15
0
LEFT
20
25
5
5
0

As such, because the results of the Veteran's November 1958 audiological examination reveal that his puretone threshold at 1000 Hertz was above 20 decibels in his left ear, these results show that he had some left ear hearing loss at that time.  See id. 

Additionally, these records show that, at the time of his November 1964 separation audiological examination, the Veteran had hearing within normal limits.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  Again, because the Veteran's separation audiological examination was administered prior to October 31, 1967, when the service departments adopted ISO units, the audiological findings must be converted from ASA units to the ISO standard.  Following conversion, the results of the Veteran's November 1964 separation audiological examination are as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
10
LEFT
15
10
5
5
5

Following separation from service in the U.S. Air Force, in June 1979, the Veteran reenlisted in the U.S. Army Reserve.  Of note, at the time of the Veteran's May 1979 entrance examination, audiological testing revealed some bilateral hearing loss and the Veteran was noted to have mild hearing loss.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  In this regard, the Board notes that the results of the Veteran's May 1979 entrance audiological examination are as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
15
15
LEFT
15
15
25
20
25

Additionally, a February 1985 periodical examination report reveals that the Veteran had left ear hearing loss in accordance with VA standards, as well as some right ear hearing loss at that time.  See 38 C.F.R. § 3.385; Hensley v. Brown, 5 Vet. App. 155 (1993).  In this regard, the Board notes that the results of the Veteran's February 1985 audiological examination are as follows, with puretone thresholds recorded in decibels:







HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
20
20
LEFT
20
20
30
35
30

Post-service, the Veteran began seeking VA treatment for hearing loss in February 2000, at which time he was diagnosed with bilateral high frequency hearing loss and was fitted for hearing aids.  The Veteran's available VA treatment records also indicate that the Veteran has since continued to receive VA treatment for his hearing loss and has since continued using hearing aids. 

Thereafter, in August 2005, the Veteran was afforded a VA audiological examination.  At the outset of the examination report, the examiner indicated that the Veteran's claims file was not available for review.  However, the examiner noted the Veteran's reports that, during service in the U.S. Air Force, his duties included working as a radio repairman and working on the flight line around loud engines; and that during his service in the U.S. Army, he underwent training in a heavy artillery unit where he was exposed to gunfire and cannon noise.  Additionally, at this examination, the Veteran denied having any other significant noise exposure outside of service, noting that, following separation from service, he had worked with the military's aerospace division doing mostly office work.  VA audiological testing conducted at that time confirmed that the Veteran had bilateral hearing loss in accordance with VA standards.  See 38 C.F.R. § 3.385. Significantly, however, the examiner did not provide an opinion as to the etiology of the Veteran's bilateral hearing loss.  

Subsequently, in August 2006, the Veteran was afforded another VA examination.  At the outset of the examination report, the examiner indicated that there were no significant changes in the Veteran's history since the August 2005 examination.  VA audiological testing conducted at that time again confirmed that the Veteran had hearing loss in accordance with VA standards.  See 38 C.F.R. § 3.385.  The examiner then went on state that he had reviewed the Veteran's claims file, noting that the Veteran's November 1964 separation examination report revealed hearing within normal limits.  Finally, the examiner provided the opinion that, since the Veteran had normal hearing upon separation from service, his military noise exposure had no affect on his hearing loss.  

The Board notes that, in adjudicating a claim, it is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, the United States Court of Appeals for Veterans Claims (Court) has declared that, in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

Based on the foregoing, the Board finds that the evidence supports a finding that the Veteran's hearing loss was caused by his noise exposure during his service in the U.S. Air Force from February 1955 to November 1964.  In making this determination, the Board highlights that the Veteran is competent to report that he experienced frequent and significant noise exposure during service while working on the flight line.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Layno v. Brown, 6 Vet. App. 465 (1994) (holding that competent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses, that which is heard, felt, seen, smelled or tasted).  Similarly, the Veteran is competent to report that he first began experiencing difficulty hearing following such in-service noise exposure.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  

Moreover, the Board finds no reason to doubt the credibility of the Veteran in reporting his exposure to noise during service and a continuity of symptomatology since service.  His records are internally consistent, and it is facially plausible that he had significant exposure to aircraft and flight line noise during service, especially given his MOS as an aircraft electronics repairman in the Air Force.  As such, the Board finds that the Veteran's statements are credible and probative, and add weight to the overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996).  

The Board also acknowledges the August 2006 VA examiner's opinion that the Veteran's military noise exposure had no effect on his hearing loss.  Significantly, however, in providing this opinion, the examiner failed to acknowledge the fact that an audiological examination conducted in November 1958 revealed some left ear hearing loss or the Veteran's account of continued symptomatology since service, and instead relied on the fact that the Veteran's hearing was within normal limits upon separation from service in November 1964 to provide a negative opinion.  Accordingly, the Board finds this opinion to be of little probative value.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of an in-service injury, but instead relied on the service treatment records to provide a negative opinion); Kowalski v. Nicholson, 19 Vet.App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet.App. 229 (1993)) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  

Accordingly, considering all of the evidence of record, the Board finds that the Veteran's hearing loss cannot be reasonably disassociated from his noise exposure during service.  As such, he meets all of the elements required for service connection.  As demonstrated by the August 2005 and August 2006 audiological examination results, he currently has hearing loss by VA standards.  See 38 C.F.R. § 3.385.  Further, the Veteran has consistently reported the incidents in service that caused these conditions, as is evidenced by his February 2006 notice of disagreement, January 2007 substantive appeal, August 2009 statement, and the August 2005 VA examination report, and which is further bolstered by his MOS as an aircraft electronics repairman in the U.S. Air Force.  Moreover, the medical and lay evidence of record demonstrates that the Veteran's bilateral hearing loss first manifested during his service in the U.S. Air Force and has persisted since.  See November 1958 periodic examination report, May 1979 entrance examination report, February 1985 examination report, the Veteran's February 2006 notice of disagreement, and the Veteran's January 2007 substantive appeal.  Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim of entitlement to service connection for bilateral hearing loss is granted.  


ORDER

Service connection for bilateral hearing loss is granted. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


